ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM. *
Petitioner, Charles Edwin Yow, graduated from law school and applied for admission to the Louisiana Bar. Because of certain responses supplied on the questionnaire, additional information was requested. Petitioner was allowed to take the bar exam, but was informed by this court that his admission to practice was conditioned not only on passage but evaluation of his moral character. Eventually, a Commissioner was appointed to hear evidence. After hearing evidence in this case, the Commissioner recommended petitioner be admitted. The Committee on Bar Admissions opposed petitioner’s admission, and oral arguments were conducted before this court. Thereafter, petitioner was granted leave of court to supplement the record with relevant evidence reflecting on his character and fitness.
After hearing oral arguments, reviewing petitioner’s supplemental evidence and considering the law, we conclude that petitioner has failed to provide satisfactory evidence that he is “of good moral character” to be admitted to the Louisiana State Bar. See, Article 14 § 7(B)(1) of the Louisiana State Bar Association’s Articles of Incorporation.
Accordingly, it is ordered that the application for admission is denied.

 Lemmon, J. not on panel. Rule IV, Part 2, § 3.